WOODLEY, Commissioner.
This is a companion case to that of Wall v. State, Tex.Cr.App., 240 S.W.2d 763.
Upon a separate trial, appellant pleaded guilty to the murder of Jacob Coleman and like Wall, received the death penalty.
The facts are practically the same as the facts in the Wall case.
In addition to his plea of guilty, appellant’s confession was offered on his trial wherein he admitted the assault and robbery of the deceased.
There are no bills of exception and the evidence sustains the verdict.
The judgment is affirmed.
Opinion approved by the Court.